Exhibit 3.2 FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF OXFORD RESOURCES GP, LLC This First Amendment to Third Amended and Restated Limited Liability Company Agreement of Oxford Resources GP, LLC (this “ Amendment ”) is made and entered into as of June 24, 2013 by and among Members holding a Majority Interest and the Holders (as defined in this Amendment), for the purpose of amending the Third Amended and Restated Limited Liability Company Agreement of Oxford Resources GP, LLC dated January 1, 2011 (the “ LLC Agreement ”). Unless otherwise specified, capitalized terms used but not defined herein shall have the meanings ascribed to them in the LLC Agreement. W I T N E S S E T H: WHEREAS , in accordance with Section 16.05 of the LLC Agreement , the LLC Agreement may be amended or restated only by a written instrument approved by Members holding a Majority Interest; WHEREAS , at the time of this Amendment, the parties hereto represent Members holding a Majority Interest; and WHEREAS, the parties hereto desire to amend the LLC Agreement as specified below; NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants and agreements contained herein, the LLC Agreement is hereby amended as follows: Section 1. Amendments to LLC Agreement (a)
